Citation Nr: 1401631	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for sleep apnea to include as secondary to service-connected PTSD with depression and alcohol abuse.

2.  Entitlement to an initial disability rating greater than 30 percent prior to December 30, 2009 and a disability rating greater than 70 percent beginning December 30, 2009 for posttraumatic stress disorder (PTSD) with depression and alcohol abuse.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected PTSD with depression and alcohol abuse.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Private Attorney



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1968 through February 1971. 

This appeal to the Board of Veterans' Appeals (the Board) is from February 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The case was subsequently transferred to the RO in Cheyenne, Wyoming.  Specifically, in the February 2008 rating decision the RO granted service connection for PTSD, assigning a 30 percent disability rating effective November 9, 2004, the date of the Veteran's claim for service connection.  In the August 2008 rating decision the RO denied service connection for sleep apnea.

In a September 2008 VA Form 9 the Veteran requested a Board hearing.  However, in subsequent correspondence, also dated in September 2008, the Veteran withdrew his request for a Board hearing.  

By rating decision dated in January 2010 the RO increased the rating for the Veteran's PTSD to 70 percent disabling, effective December 30, 2009, the date of recent VA examination report showing increased symptomatology.  Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the PTSD claims, prior to and beginning December 30, 2009, remain before the Board.

This case was previously before the Board in July 2012.  At that time, the Board remanded the sleep apnea issue for additional development, granted a 50 percent initial disability rating prior to December 30, 2009, and continued a 70 percent disability rating beginning December 30, 2009 for the Veteran's PTSD with depression and alcohol abuse.  The Veteran appealed the Board's decision regarding the PTSD issue to the United States Court of Appeals for Veterans Claims (Court), which by order dated in February 2013, granted a Joint Motion for Remand and remanded the PTSD with depression and alcohol abuse issue to the Board for compliance with the instructions in the Joint Motion.  

With regard to the sleep apnea issue, as will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Most recently, in July 2012 the case was remanded for a medical opinion.  Such opinions were obtained in July and August 2012. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated through February 2012 which were considered by the RO in a March 2012 supplemental statement of the case.  Also in the paperless claims file is a January 2013 rating decision which increased the Veteran's disability rating for his chondromalacia of the right knee to 10 percent disabling effective June 8, 2012, decreased the Veteran's disability rating for bilateral hearing loss to noncompensable effective July 30, 2012, decreased the Veteran's disability rating for hemorrhoids to noncompensable effective August 1, 2012, and denied special monthly compensation based on aid and attendance/housebound.  Significantly, a December 2013 Deferred Rating decision in the paperless file shows that the Veteran submitted a notice of disagreement in May 2013.  However, the actual document is not of record.  As such, the Board will not take jurisdiction of any of the issues addressed in the January 2013 rating decision pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The remaining documents in the paperless file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

As was noted in the July 2012 Board decision/remand, in May 2010 correspondence the Veteran raised the issue of entitlement to service connection for a spine disorder and in December 2011 correspondence the Veteran raised the issue of entitlement to an increased rating for his residuals of prostate cancer.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The PTSD and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sleep apnea is not related to any disease, injury, or incident of service and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by the Veteran's active duty military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his current sleep apnea is related to his service with the United States Army from June 1968 to February 1971.  Specifically, the Veteran contends that his sleep apnea is secondary to his service-connected PTSD with depression and alcohol abuse.  

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2008 letter, sent prior to the initial August 2008 rating decision that denied the Veteran's claim on a direct and secondary basis, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the April 2008 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service VA and private medical records are of record and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding records that are pertinent to his appeal.   He was also provided the opportunity to testify at a hearing before the Board although he declined to do so.

The Veteran was afforded VA examinations in July and August 2012 with respect to the issue decided herein.  The Board finds that the opinions of record are adequate to decide the issue as they are predicated on a review of the claims file, which includes the Veteran's statements, his service treatment records, and post-service treatment records.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that the opinions are adequate to decide the Veteran's case as the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In July 2012, the Board remanded the case for additional development, to include affording the Veteran a VA examination in order to determine the current nature and etiology of his sleep apnea, which was accomplished in July and August 2012.  Therefore, the Board finds that the AOJ has substantially complied with the July 2012 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Relevant Evidence

The Veteran's service treatment records are negative for any indications of sleep apnea.  Significantly, in the Veteran's June 1968 Report of Medical History the Veteran denied "frequent trouble sleeping."  Furthermore, the Veteran's February 1971 separation examination is negative for any sleep problems.  

The earliest evidence of sleep problems is a February 2005 treatment record from the Vet Center during which the Veteran reported a decades long history of "sleep problems" among other psychiatric problems.  The Veteran submitted a claim for service connection for sleep apnea in March 2008.  At that time, the Veteran indicated that he had sleeping problems and that his new VA psychiatrist had told the Veteran that this was sleep apnea.  According to the Veteran, the VA psychiatrist had told the Veteran that the cause of the Veteran's sleep apnea was "90% due to PTSD."  The Veteran reported that his VA psychiatrist had noted this in a recent VA treatment record, however, there are no VA treatment records in the claims file dated in March 2008 and the closest VA treatment record in time, dated in January 2008, does not make any mention of the Veteran's sleep apnea.  

The Veteran was referred for a private sleep study in July 2008.  At that time, the Veteran reported that he was exhausted all the time, he snored, and he stopped breathing in his sleep.  This study was done in September 2008 and shows a diagnosis of moderate obstructive sleep apnea.  

Pursuant to the July 2012 Board remand, the Veteran was afforded a VA examination for his sleep apnea in August 2012.  At that time, the examiner noted that the Veteran had obstructive sleep apnea by history and by his use of a CPAP (continuous positive airway pressure) machine.  It was noted that, although sleep apnea can contribute to symptoms of depression, there was no compelling evidence of aggravation of sleep apnea by the Veteran's PTSD with depression and alcohol abuse.  No new sleep study was ordered as any outcome would be of no clinical use and would not change the above stated opinion regardless of results.  The examiner also included the risk factors for sleep apnea:  

Definite risk factors for OSA (obstructive sleep apnea) include obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  Potential risk factors included heredity, smoking, nasal congestion, and diabetes [7]:  

Obesity is the best documented risk factor for OSA.  The prevalence of OSA progressively increases as the body mass index and associated markers (e.g., neck circumference, waist-to-hip ratio) increase.  Craniofacial and upper airway soft tissue abnormalities each increase the likelihood of having or developing OSA.  Examples of such abnormalities include an abnormal maxillary or short mandibular size, a wide craniofacial base, tonsillar hypertrophy, and adenoid hypertrophy.  Adult sleep apnea is a complex disease.  It is NOT due to a single mutation or protein action.  This conclusion is supported by evidence that only about one-fourth of the prevalence of OSA or an elevated apnea hypopnea index (AHI) has a genetic basis.  In addition, the inheritance of obesity and craniofacial abnormalities explains only a fraction of two-to-four-fold increased likelihood of OSA or an elevated AHI among the family members of patients with OSA.  Familial clustering of OSA does not warrant testing asymptomatic members.  Current smokers (but not past smokers) are nearly three times more likely to have OSA than never smokers.  Nasal congestion confers an approximately two-fold increase in the prevalence of OSA compared to controls, regardless of the cause of nasal congestion.  This is probably related to increased resistance due to decreased nasal patency.  

It is important to recognize that while these factors may be associated with OSA, their elimination is not necessarily curative of OSA.  As examples, weight loss or correction of a craniofacial abnormality may resolve OSA, but smoking cessation and management of nasal congestion or septal deviation have not been shown to have a high yield as primary therapy.  

OSA has also been associated with certain medical illnesses, such as heart failure, stroke, chronic obstructive pulmonary disease, and idiopathic pulmonary fibrosis [9].  (See "Cheyne-Stokes breathing and obstructive sleep apnea in heart failure" and "Sleep related breathing disorders and stroke" and "Sleep-disordered breathing in COPD".)

The Veteran was also afforded a VA psychiatric examination in July 2012.  At that time he reported that he had had sleep apnea since 2005/2006.  He indicated that he was followed by his psychiatric provider for his sleep problems and "erroneously combines his sleep problems due to disturbing dreams during night (due to PTSD) and due to his sleep apnea."  With regard to the notable risk factors for sleep apnea, it was noted that the Veteran had a BMI (body-mass-index) between 31 and 34.  He had a history of hyperlipidemia and limited physical activity with increased sedentary life.  For general knowledge purposes, the examiner wrote that sleep apnea was a breathing related sleep disorder, which occurred when breathing was interrupted by a lack of respiratory effort, by a physical block to airflow despite respiratory effort, or by both mechanisms.  Contrarily, the nightmares in sleep were due to direct effects of the Veteran's PTSD, which is psychological and a psychological response to the Veteran's traumatic experiences.  The PTSD and sleep apnea are two distinct medical entities.  The symptoms due to sleep apnea and PTSD are clearly delineated above.  There is no overlap.  From a clinical standpoint, the Veteran's PTSD was stable.  The Veteran's sleep apnea appeared to be unstable, particularly due to lack of adherence to CPAP and lack of any specific monitoring or follow-ups with investigations such as repeat polysomnography and blood gas analysis.  He reported that he had not been followed by a sleep specialist despite the magnitude of his symptoms.  The examiner wrote that there was no evidence to support any aggravation of sleep apnea due to PTSD.  Similarly, there was no evidence to support aggravation of PTSD due to sleep apnea.  The Veteran lacked absolute insight in these medical conditions (PTSD and sleep apnea), and, as a result, "erroneously believes that both conditions are a part of one diagnosis, i.e., PTSD."


IV.  Analysis

Given the evidence of record, the Board finds that service connection for sleep apnea is not warranted on either a direct, presumptive, or secondary basis.  Initially, the record does not show, nor does the Veteran contend that his sleep apnea began in service.  Rather, as per the July 2012 VA psychiatric examination report, the Veteran's sleep apnea began in 2005/2006, approximately 34 years after military service.  Furthermore, sleep apnea is not a presumptive disorder pursuant to 38 C.F.R. § 3.309.  As such, service connection for sleep apnea on a direct or presumptive basis is not warranted.      

With regard to the Veteran's claim that his sleep apnea is secondary to his service-connected PTSD, both the July 2012 VA psychiatric examiner and the August 2012 VA sleep apnea examiner specifically opined that the Veteran's sleep apnea was not caused by or aggravated by his PTSD with depression and alcohol abuse.  As above, the July 2012 VA psychiatric examiner wrote that the PTSD and sleep apnea are two distinct medical entities and there is no overlap.  The July 2012 VA examiner also wrote that there was no evidence to support any aggravation of sleep apnea due to PTSD and no evidence to support aggravation of PTSD due to sleep apnea.  Significantly, the July 2012 VA examiner wrote that the Veteran lacked absolute insight in these medical conditions (PTSD and sleep apnea), and, as a result, "erroneously believes that both conditions are a part of one diagnosis, i.e., PTSD."  The August 2012 VA examiner wrote that although sleep apnea can contribute to symptoms of depression, there was no compelling evidence of aggravation of sleep apnea by the Veteran's PTSD with depression and alcohol abuse.  As both VA examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to their opinions.  See Nieves-Rodriguez, supra; Stefl, supra. 

While the Veteran contends that his sleep apnea is secondary to his PTSD with depression and alcohol abuse, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of sleep apnea involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for sleep apnea is not warranted on a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sleep apnea is denied.  


REMAND

Initially, the Board notes that the RO last reviewed the PTSD issue in a March 2012 supplemental statement of the case.  Since that time the Veteran was afforded another VA psychiatric examination in July 2012 in connection with his sleep apnea claim.  Notably, while a September 2012 supplemental statement of the case addressed this new evidence with regard to the sleep apnea issue, it did not address this evidence with regard to the PTSD issue.  Furthermore, there is no waiver of RO review for this most recent examination report which, as a psychiatric examination report, is very pertinent to the PTSD issue.  Accordingly, the case must be remanded to the RO so that the RO may consider the claim in light of the evidence received subsequent to the March 2012 supplemental statement of the case.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

Also, the record shows that the Veteran stopped working in 2005, claimed to be the result of his service-connected PTSD.  Furthermore, while a TDIU was denied by rating decisions dated in September 2010 and November 2011, the Veteran's representative submitted another claim for a TDIU in June 2012.

A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher initial rating for the service-connected PTSD.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455. 

In this case, the RO has already obtained many medical opinions regarding the Veteran's employability.  Significantly, a February 2011 VA psychiatric examiner opined that the Veteran was unemployable due to this total health picture and advancing age, however, the examiner wrote that if a further opinion about the Veteran's multiple medical problems causing employability was desired, he strongly recommended a General Medical Compensation and Pension Examination for that purpose.  

Subsequently, an August 2012 VA examiner opined that the Veteran's service-connected peripheral nerve condition and/or peripheral neuropathy impacted his ability to work.  Significantly, the examiner wrote that the Veteran reported difficulty in adequately/safely manipulating objects (would impact working with hands), and reported difficulty maintaining balance with ambulation (would impact working in situations involving manual labor).  

Conversely, an August 2012 VA prostate examiner wrote that the Veteran's prostate cancer residuals did not impact his ability to work.  A July 2012 VA foot examiner opined that the Veteran's foot disorder did not impact his ability to work, however the examiner failed to comment on whether the Veteran's knee disorder impacted his ability to work.  Also, a September 2012 VA examiner wrote that the Veteran's PTSD and alcohol dependence do not render the Veteran unable to secure and maintain substantially gainful employment.  

While the Veteran has been afforded several VA examinations with respect to several of his service-connected disabilities over the past several years and many medical opinions have been obtained with respect to the Veteran's employability with regard to the individual effects of some of his service-connected disabilities, the Veteran has not yet been afforded a VA general examination (as suggested by the February 2011 VA psychiatric examiner) to determine whether the Veteran is unemployable due to the collective effects of his service-connected disabilities.  

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R.                  § 3.321(b)(1).  On remand, the RO must consider whether the criteria for referral for extra-schedular consideration have been invoked.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

When the AMC/RO concludes development, the initial rating, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, must be readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative appropriate notice with respect to the TDIU issue.

2. Schedule the Veteran for a VA general examination to identify the current level of impairment resulting from his service-connected disabilities (PTSD with depression and alcohol abuse, prostate cancer, tinnitus, anal/perianal fistula associated with prostate cancer, chondromalacia of the right knee, stress fracture of the right foot, erectile dysfunction associated with prostate cancer, high frequency hearing loss, and hemorrhoids) and to obtain an opinion as to whether his service-connected disabilities would as likely as not preclude substantially gainful employment.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD with depression and alcohol abuse, prostate cancer, tinnitus, anal/perianal fistula associated with prostate cancer, chondromalacia of the right knee, stress fracture of the right foot, erectile dysfunction associated with prostate cancer, high frequency hearing loss, and hemorrhoids)  would render him incapable of performing the physical and mental acts required for employment, considering the impairment due to the signs, symptoms, and manifestations associated with such disorders, and considering his education and occupational experience?  In making this assessment, the examiner should note the Veteran's contentions that he has been unable to work as the owner of a construction company due to his PTSD with depression and alcohol abuse.

In all conclusions, a discussion of the facts and medical principles involved will be considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and sound medical principles.

3. After consideration of the foregoing, readjudicate the issues of entitlement to an initial disability rating greater than 30 percent prior to December 30, 2009 and a disability rating greater than 70 percent beginning December 30, 2009 for PTSD with depression and alcohol abuse to include a TDIU rating, including extra-schedular consideration (pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b)), in light of the pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


